DETAILED ACTION
This action is responsive to the Applicant’s response filed 12/13/21.
As indicated in Applicant’s response, claims 12, 8, 19 have been amended.  Claims 1-19 are pending in the office action.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features.
		
	A method for creating one or more deployable applications and a source code thereof using the flow/project and the reusable components comprising steps of: 
	(i) receiving, via a processor, input from a user comprising in arguments, out arguments and exit paths to create definitions of the reusable components by a developer's workbench, wherein the definitions of executable functions comprise of in arguments, out arguments, and exit paths,
	wherein the in arguments, the out arguments, and the exit paths are defined mutually exclusive from each other, wherein the in arguments are data ports for receiving data and the out argument are data ports for sending data out, and the exit paths are the outgoing control flow ports; 
	(ii) generating, via the processor, code templates using the definition of the reusable components by the developer's workbench, wherein the code templates facilitate the user to add required implementation code and associated dependencies to create implementation of the reusable components; 
	providing, via the processor, work environment to generate create the flow/project by an assembler's workbench, using project nodes comprising of instances of the reusable components and other nodes and the connectivity information provided by the user using the data ports and the control flow ports, wherein data flow and control flow between project nodes are mutually exclusive, 
	(iii) wherein the project nodes comprise a set of data nodes and a set of execution nodes, wherein the control flow comprises one or more control links, wherein each control link is established only between two execution nodes, from the set of execution nodes, and 
	wherein the data flow comprises one or more data links, wherein each data link is established only between a data node, from the set of data nodes, and an execution node, from the set of execution nodes; and 
	(iv) burning, via a processor, that includes processing the flow/project, the definitions and implementations of the reusable components by the assembler's workbench to generate source code of the deployable applications.
	(as recited in claims 1, 8, 19)
	Hillerbrand et al, USPubN: 2004/0054690, discloses DAML as part of ontology store, composer in form of specification schema (using standards like XML, RDFs) to represent structural description of computer resources construed as directed graph disposed in hierarchy of node and arcs, as graph elements bearing predicate logic, inheritance properties expressed via RDF triples implementing subject/object relationships, the node-arc-node combination thereof specifying links between objects to be explored from the most relevant one, the structural ontology/schema  specifying of type definitions, message binding, and web service properties such as port type and Message binding operation/relationship.  Hillerbrand’s use of schema like ontology graph to specify message binding, port type, and relationship properties and node inheritance relationships cannot all together teach provision of workbench to burn flow/project from reuse repositories enabling interactive assembly of source code – as in (iv) - from definition and relationship information from generated code templates  -as in (ii), the latter using the definition of the reusable components by the developer's workbench and derived from user-supplied in/out arguments respectively specifying in/out ports and exit paths for control flow – as in (i) -  which are expressed in the work environment as flow/project nodes with data and control links between corresponding data nodes and execution nodes as set forth in (iii). 
	Miloushev et al, USPubN: 2003/0135850, discloses graphical representation of container blocks within a component-based software builder based on software reusability and block-based design established upon parameterization of parts or structure in the graphical design where connections between the part includes call sending and call receiving as well as input port and output port, accessor port or terminal ports for receiving requests having ports defined by an address, where read/write requests are declared or implemented wth memory-mapped input-output ports. Miloushev’s implementation of reuse software with parameterization of grahical nodes via definition of calls in terms of input-output ports fails to fulfill burning functionality of a workbench to support interactive generation of flow/project from reuse repositories and assembly of source code – as in (iv) – on basis of definition and relationship information from the very environment generating of code templates  -as in (ii), the latter derived from the definition of the reusable components by the developer's workbench or user-supplied in/out arguments which respectively specify in/out ports and exit paths for control flow – as in (i) -  all of which being expressed as flow/project nodes with data nodes and execution nodes as well as control links between corresponding data nodes and execution nodes as set forth in (iii).  	
	Larson et al, USPubN: 2014/0189653, discloses environment to configure test code using dataflow graph as representation of node relationships in relation to link or flow, including recognizable link components with input or output ports thereof, serving as guidelines for the developer to technically connect component through input or output ports and generating path traversal to configure every component, port and parameter needed for  triggered messages, test definition or user-defined extension thereof, including validation of port-to-port structure and a type of data flow, e.g. the validation code using argument of type validation_port_t, using metadata support and available structures from a repository.  Validation of flow relationship by Larson using DFG coupled with implementation of test functionality and metadata from repository where port identification or type is specified via a validation function’s argument cannot fulfill burning functionality of a workbench to support interactive generation of flow/project from reuse repositories and assembly of source code – as in (iv) – on basis of definition and relationship information from the very environment generating of code templates  -as in (ii), the latter derived from the definition of the reusable components by the developer's workbench or user-supplied in/out arguments which respectively specify in/out ports and exit paths for control flow – as in (i) -  all of which being expressed as flow/project nodes with data nodes and execution nodes as well as data and control links between corresponding data nodes and execution nodes as set forth in (iii)
	Abts et al, USPN: 6,856,950, discloses verification environment with generation of diagnostic programming in accordance with simulation and verification of systems in which configuration of messages uses port as argument, a pointer or a particular number, expected portname assigned between the events or modules considered under debug or diagnose effect or event-handling by the application program interfaces.  No part in use of port argument per Abts diagnosis API evidence a source code burning workbench, the latter employed as to support interactive generation of flow/project from reuse repositories and assembly of source code – as in (iv) – on basis of definition and relationship information from the very environment generating of code templates  -as in (ii), the latter derived from the definition of the reusable components by the developer's workbench or user-supplied in/out arguments which respectively specify in/out ports and exit paths for control flow – as in (i) -  all of which being expressed as flow/project nodes with data nodes and execution nodes as well as data and control links between corresponding data nodes and execution nodes as set forth in (iii)
	Ciolfi et al, USPN: 10,521,197, discloses graphical modeling with decomposition of logical expressions in form of graph node relationships and edge transition, enabling tracking of model substructure relationship and execution behaviors and evaluation of variables or controls associated with expressions or elements of the algorithmic model structures, including subsystem variant such as input port for receiving information from the algorithm elements and output port for providing information to algorithmic structures or modeling blocks such as inport and outport blocks underlying relationship between a source-and-sink variant subsystem being linked by a source and sink signal.  Use of subsystem variant with inport block and outport block underlying sink/source relationship flow and specification of input ports and output ports per the graphical decomposition and evaluation by Ciolfi to invalidate a algorithmic model fails to teach or suggest environment generating of code templates  -as in (ii), on basis of acquired definition of the reusable components from reuse repositories or user-supplied in/out arguments which respectively specify in/out ports and exit paths for control flow – as in (i) -  all of which being expressed as flow/project nodes with data nodes and execution nodes as well as data links and control links between corresponding data nodes and execution nodes as set forth in (iii), where definition (per instances of the reusable components ) and connectivity information associated with the workflow/project are assembled via a workbench to generate source code as in (iv) for a deployable flow/project.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
Decembre 16, 2021